Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 01/03/2022.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract and claims 1, 12 and 20 has been amended.  Claim 14 have been canceled.  Claims 1-13 and 15-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 01/03/2022 with respected to the rejection of Hirano Toshiki have been fully considered and are persuasive (see pages 8-10 of an amendment filed 01/03/22).  The rejection of Hirano Toshiki has been withdrawn.
Allowable Subject Matter
3.	Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Hirano Toshiki, Kim Jong-Cheol and Jung Hoe-Kwon taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “the first die being stacked on the second die, wherein the first die includes a plurality of die regions partitioned by regions that correspond to dicing line regions, each of the die regions including a memory cell array, and the second die includes a write/read circuit unit configured to process reading of data from and writing of data to memory cells in the memory cell arrays in each of the die regions of the first die” in a storage device as claimed in the independent claim 1.  Claims 2-11 are also allowed because of their dependency on claim 1; or
Per claim 12: there is no teaching, suggestion, or motivation for combination in the prior art to “each of the die regions being separated from each other by street regions that correspond to dicing line regions; and a second die including a peripheral circuit, the first die being bonded to the second die, the peripheral circuit being configured to process reading of data from and writing of data to memory cells in the memory cell arrays in each of the die regions of the first die” in a storage device as claimed in the independent claim 12.  Claims 13 and 15-19 are also allowed because of their dependency on claim 12; or
Per claim 20: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “each of the memory cell array dies being separated from each other by dicing line regions; 6Application No. 17/003,928Docket No.: TAI/2997US Amendment dated January 3, 2022 Reply to Office Action of October 4, 2021 forming a plurality of second dies on a second wafer, the second dies each including a peripheral circuit configured to process reading of data from and writing of data to memory cell arrays, the second dies having a planar area corresponding to a planar area of at least two memory cell array dies, and being separated from adjacent second dies by dicing line regions; bonding the first wafer to the second wafer such that at least two first dies are electrically connected to the peripheral circuit of the same second die; and dicing the first and second wafers according to the dicing lines between the second dies” in a method of making a storage device as claimed in the independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.